Citation Nr: 0716496	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea (OSA).

2.  Entitlement to service connection for bilateral pes 
planus with degenerative joint disease of the feet.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, as secondary to service-connected 
disabilities.

5.  Entitlement to an increased rating for sinusitis with 
intermittent sinus headaches, currently rated 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1965 to February 
1969 and from September 1971 to May 1992.

This appeal is from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO), which denied the claims listed above.

The veteran testified before the undersigned in an August 
2005 hearing at the Des Moines RO.  A transcript is of 
record.

The veteran's December 2002 informal claim included service 
connection for headaches secondary to service-connected 
sinusitis.  Headaches have been an element of his service-
connected sinus disability since incorporated by a February 
1993 rating decision.  The history of adjudication of the 
veteran's claims reveals he has made numerous claims for 
compensation for headaches other than related to sinusitis, 
each previously denied.  To the extent the instant claim 
seeks compensation for sinus headaches separate for the 
rating for sinusitis, it is discussed below.  To the extent 
the veteran seeks service connection for headaches other than 
sinus headaches, the claim is referred to the RO for action 
appropriate to an application to reopen a previously denied 
claim.

The issues of direct service connection (incurred in or 
aggravated by service) for an acquired psychiatric disorder 
and of service connection for bilateral pes planus and 
degenerative joint disease of the first metatarsals are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has obstructive sleep apnea, which was not 
present in and is not related to his military service.

2.  An acquired psychiatric disorder is not caused or 
aggravated by service-connected disease or injury.

3.  The veteran's sinusitis does not manifest as three or 
more incapacitating episodes per year requiring prolonged 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis with purulent discharge or 
crusting.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  An acquired psychiatric disorder is not proximately due 
to or the result of service-connected disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006) as 
amended 71 Fed. Reg. 52747 (Sep. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).

3.  The schedular criteria for a disability rating greater 
than 10 percent for chronic sinusitis with intermittent 
headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.14, 4.97, Diagnostic Code 6512 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided with notice as to 
ratings or assignment of effective dates.  However, he is not 
prejudiced by this lack of notice because the Board is 
denying his claims, thus rendering moot any question as to 
assignment of ratings or of an effective date with respect to 
the service connection claims and as to the assignment of an 
effective date with respect to the claim for an increased 
rating.

VA satisfied the remaining duty to notify by means of a 
letters dated in December 2002, prior to the initial 
adjudication by the RO, addressing all claims at issue except 
increased rating for sinusitis, and a letter of November 
2003, which post-dated the initial adjudication, but pre-
dated the statement of the case, which constituted an 
adjudication.  The veteran was informed of the requirements 
of successful claims for service connection, secondary 
service connection, and an increased rating.  He was informed 
of his and VA's respective duties in obtaining evidence and 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  

Any defect with respect to the timing of the notice 
requirement concerning the increased rating claim was 
harmless error.  The content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated.  The veteran has had a meaningful opportunity 
to participate effectively in the processing of his claim.  

Records and reports from VA and non-VA health treatment 
providers are associated with the claims file.  Omaha VA 
Medical Center reported that it cannot locate treatment 
records of the veteran of February 1960 to December 1971.  VA 
examinations and medical opinions were performed and obtained 
in May 2003 and July 2004.  

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Dingess, 19 Vet. App. 473; Pelegrini II, 18 
Vet. App. 112; Quartuccio, 16 Vet. App.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.



II.  Service connection for sleep apnea

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran's entrance examination in November 1965 and his 
second entrance examination in August 1971 are both negative 
for OSA or any sleep disorder.  The veteran is thus presumed 
sound on entrance in regards to OSA.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2006).

Post-service medical records from Offutt Air Force Base 
Hospital and from St. Joseph Hospital show the first medical 
impression of possible OSA in April 1999.  An Offutt 
outpatient record notes the veteran's report of daytime 
fatigue and of his wife's telling him he stopped breathing in 
his sleep.  A May 1999 St. Joseph Hospital sleep study 
confirmed OSA.  The veteran meets the first element of 
establishing entitlement to service connection for OSA.

The May 1999 clinical history noted history of snoring, 
daytime hypersomnolence, and witnessed apnea, without note of 
time of onset.

Service medical records are silent for mention of OSA.  There 
are multiple notations of the veteran's reports of fatigue 
coincident with and subsequent a bout of infectious 
mononucleosis in October 1966.  He reported a history of 
fatigue on entrance medical history of August 1971 and on an 
undated medical history (at which time he was a master 
sergeant).  The veteran's February 1992 retirement physical 
examination report made no mention of a sleeping problem.  A 
June 1996 VA compensation general medical examination is 
silent for complaint of OSA or any sleep disturbance.

The veteran had a VA examination in July 2004.  The examiner 
reviewed the veteran's claims file and conducted clinical 
interviews with the veteran and his wife.  The examiner noted 
there was no report of apneic events in service or until 
several years after service.  The examiner particularly noted 
that the veteran's wife reported the veteran snored at the 
time of their marriage, but she did not report apneic 
periods.  The examiner opined that based on the medical 
records and reported history, it was less than 50 percent 
probable that the veteran's OSA is related to the reported 
fatigue in service.

The entire VA and non-VA medical record from April 1999 to 
August 2005 pertains to diagnosis and treatment of OSA.  It 
is uninformative about the time of onset of OSA.  

The veteran testified in August 2005 that he developed 
obstructive sleep apnea in service in the 1980s, which he 
knows because of the persistent fatigue he had, a symptoms of 
OSA, and because his wife told him he would stop breathing 
while sleeping.  His wife testified that they married in 
1978, and that she noticed his snoring from the beginning, 
and she noticed breathing problems.  She stated that when he 
stopped breathing, she poked him, which made him shift and 
breath.  The veteran testified that the first finding of 
sleep apnea was four or five years after his retirement from 
service.  He stated that obstructive sleep apnea was unknown 
when he was in service.

The veteran's testimony that OSA was unknown when he was in 
service is medical history from a layperson.  He lacks the 
expertise to pronounce on matters of medical history, and his 
testimony on that point is without probative value to explain 
why OSA does not appear in the service medical records.  Cf. 
Espiritu v. Derwinski, 2 Vet App. 492 (1992) (circumscribing 
competence of lay testimony to matters reasonably within the 
knowledge or observation of lay persons and not requiring 
special expertise or training).  Absent expert corroboration 
that OSA could not have appeared in the service medical 
records because the disorder was unknown to medical science, 
the Board interprets the silence of the service medical 
record as evidence against the veteran's claim.

The lapse in time between service and the first notation in 
medical records of OSA also weighs against the veteran's 
claim.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000) 
(finder of fact considering all evidence correctly found 
hiatus in records of many years after service was clear and 
convincing evidence that claimed condition was not aggravated 
in service).  The inconsistency of his wife's historical 
reports in July 2004 and August 2005 impeach the credibility 
of the latter account.  The account given the VA examiner in 
the context of a clinical interview is more credible.

The preponderance of the evidence is that the veteran did not 
incur OSA in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  The evidence is not approximately 
in equipoise.  There is no basis to afford the veteran the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).


III.  Secondary service connection for an acquired 
psychiatric disorder

In addition to direct service connection of a disability, see 
38 U.S.C.A. §§ 1110, 1131 (West 2002), regulation provides 
that "[d]isability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (2006).  Such secondary 
disability need not be caused by the service-connected 
disability, but may result from the aggravation by a service-
connected disability of a condition it did not cause.  71 
Fed. Reg. 52747 (Sep. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)); see Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran stated his claim as for service connection for a 
psychiatric disorder as secondary to his several service-
connected disabilities.  His testimony clearly attributes his 
psychiatric symptoms to service-connected sinusitis with 
intermittent sinus headaches, or to other nonservice-
connected disorders; he has claimed service connection for 
some of those.  To the extent nonservice-connected pathology 
causes or aggravates acquired psychiatric disorder, it is 
beyond consideration for the secondary service connection 
claim.  There is no evidence, medical or testimonial, that 
his 10 percent disabling bilateral carpometacarpal 
degenerative joint disease or any of the five other 
noncompensably rated service-connected disorders cause or 
aggravate, separately or together, his acquired psychiatric 
disorder.  Consequently, this decision concentrates on the 
question whether disability from acquired psychiatric 
disorder is proximately due to or the result of service-
connected sinusitis with intermittent sinus headaches.

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.

71 Fed. Reg. 52747 (Sep. 7, 2006) (to be codified 38 C.F.R. 
§ 3.310 (b)).

"Aggravation is a comparative term meaning that a disability 
has worsened from one level of severity to another."  71 
Fed. Reg. 52744 (Sep. 7, 2006).  There is an established line 
of case law in claims for service connection for aggravation 
distinguishing aggravation from exacerbation, or temporary 
flare-up, of the symptoms of a disease.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999) citing Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536 
(1996) discussing Hunt, 1 Vet. App. 292 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  The term "aggravation" 
means the same in secondary service connection claims as it 
does in direct service connection claims.

July 1992 and June 2004 VA psychiatric compensation 
examinations concluded the veteran has no acquired 
psychiatric disorder.  

In April 1997, the veteran underwent VA neuropsychiatric 
testing to assess his complaints of decreased memory, 
decreased concentration, learning problems, problem with 
organizing and processing information of 10 or more year's 
duration.  The veteran gave a vague history, including viral 
infection (mononucleosis) 30 years ago, which he suspected as 
the cause.  The testing found no organic basis for his 
complaints.  The examiner opined that the veteran was 
suffering from a severe neurotic condition with repression 
and conversion defenses, which would not likely benefit from 
psychotherapy, but which might benefit from antidepressant 
medication.  This report is uninformative about the 
contribution of any service-connected disability to the 
neurotic condition.  It is not evidence that supports the 
veteran's claim for secondary service connection.

VA mental health clinic records of February 1998 to March 
1999 show prescription of Prozac without psychotherapy; and 
there is no recorded diagnosis or comment about the cause of 
or contributing factors to the veteran's symptoms.  These 
records are uninformative regarding the veteran's secondary 
service connection claim.

The May 2003 VA examiner diagnosed an anxiety state, not 
otherwise specified, with a good description of its 
functional manifestations and the effect of service-connected 
sinusitis on the anxiety state.  The May 2003 examiner's 
opinion discussed a mechanism and even a percentage of 
aggravation, so called, above a base line.  A close reading 
of the whole comment, however, reveals that the examiner does 
not describe permanent increase in the severity of an 
acquired psychiatric disorder as the result of or proximately 
due to service-connected disabilities.  Rather, the examiner 
describes acute exacerbations.  Such comments as, after 
describing the baseline manifestations, "but when under a 
great deal of stress, he becomes more addled in his thinking, 
unable to organize [] his thoughts, and his concentration is 
off to the extent that he is less efficient and less 
productive and he takes more time to do a job," and, "Any 
type of sinus or [sic] headache would aggravate an anxiety 
condition and it appears to be on a 10 to 30% basis that it 
aggravates at this time."  Further, "It appears that he has 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform tasks during periods of significant stress and his 
symptoms were better when controlled by continuous 
medications three years ago."

The whole sense of the examiner's comment is of a course of 
acute exacerbation and remission of an acquired psychiatric 
disorder, not of aggravation secondary to a service-connected 
disease or injury.  Consequently, the examiner's opinion is 
not probative evidence of aggravation of an acquired 
psychiatric disorder for which secondary service connection 
is warranted.

The veteran's belief and testimony that service-connected 
sinusitis with intermittent headaches has caused or 
aggravated an acquired psychiatric disorder is a layman's 
opinion on a question of cause of or contributing factor to a 
medical disorder, which is a medical question.  The veteran 
lacks the necessary expertise to afford his testimony 
probative value.  Espiritu, 2 Vet. App. 492.  It does not 
contribute to the evidence in support of his claim.

Assuming, without deciding, that the veteran has a current 
psychiatric disorder, there is no persuasive evidence showing 
that it was caused or aggravated by a service-connected 
disability.  

The preponderance of the evidence is against finding the 
veteran has an acquired psychiatric disorder that is 
proximately due to or the result of service-connected disease 
or injury, whether as cause or aggravating factor.  71 Fed. 
Reg. 52747 (Sep. 7, 2006) (to be codified 38 C.F.R. § 3.310 
(b)).  There is no equipoise in the evidence to which the 
benefit of the doubt can apply.  38 U.S.C.A. § 5107(b).

III.  Increased rating for sinusitis

In evaluating disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2006); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran is rated 10 percent disabled by chronic frontal 
sinusitis with intermittent headaches.  38 C.F.R. § 4.97, 
Diagnostic Code 6512 (2006).  The most recent VA examination, 
July 2004, diagnosed maxillary and ethmoid sinusitis.  
Sinusitis is rated according to a general rating formula for 
sinusitis, encompassing pansinusitis, ethmoid, frontal, 
maxillary, and sphenoid sinusitis.  This decision will not 
make any change in the identity or nomenclature of the 
veteran's disability.  Whereas pansinusitis (involvement of 
all paranasal sinuses) is rated the same as sinusitis of the 
individual sinuses, inclusion of other sinuses in this 
decision affords the veteran no rating benefit.

A 10 percent rating is awarded for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating requires three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is awarded 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, General 
Rating Formula for Sinusitis [hereinafter Sinusitis Formula].

The veteran has sought for many years to obtain increases in 
compensation for the frequency and severity of headaches.  
Headaches are an element of the rating of sinusitis, but the 
rating does not vary in response to the severity or 
headaches, or in response to the frequency of headaches other 
than as they coincide with active infection.  See Sinusitis 
Formula.  To rate the veteran sinusitis based on the severity 
of headaches or on frequency of headaches not coincident with 
active sinus infection would be to rate him twice for 
headaches, or to rate his sinusitis based on nonservice-
connected symptomatology, which is precluded by regulation.  
38 C.F.R. § 4.14 (2006).

Review of the VA and non-VA outpatient treatment records, 
surgical records, and VA compensation examination reports 
fail to show three or more incapacitating episodes of 
sinusitis in any one year period, no evidence of prolonged 
antibiotic treatment, nor more than six non-incapacitating 
episodes of sinusitis with purulent discharge or crusting; 
the veteran testified in August 2005 to constant headaches.

VA examination in June 1962 noted the veteran's report of 
constant sinusitis, and the frontal sinus was slightly tender 
to palpation and positive for sinusitis by x-ray study.  
There was no notation of antibiotic treatment, or of 
purulence, or of crusting.

The veteran had VA surgery in May 1995 for nasal airway 
obstruction with postnasal discharge and headaches with 
recurrent sinusitis.  The procedures were reduction of 
bilateral concha bullosa, bilateral turbinate cautery and 
septoplasty.  None of these procedures were sinus surgery.  
Offutt outpatient notes show the veteran had a sinus 
infection in October 1996.  The next notation of sinus 
infection was in September 1999, when he was prescribed 
antibiotics.

In May 2001, the veteran was seen at Offutt Air Force Base 
for findings of nasal obstruction from the inferior 
turbinate.  A May 2001 computed tomography (CT) study found 
no inflammatory changes of the sinuses and two very small 
left maxillary retention cysts.

The veteran had another VA surgery in October 2002 for 
inferior turbinate hypertrophy and chronic rhinosinusitis.  
He underwent bilateral nasal endoscopy, bilateral submucous 
inferior turbinate reduction, and left anterior 
ethmoidectomy.

The veteran told the surgeon that he had had prior sinus 
surgery, which the surgeon reported.  The May 1995 VA 
hospital record clearly shows none of the veteran's sinuses 
were involved in that surgery.  The October 2002 surgery 
report clearly shows the left anterior ethmoidectomy was 
sinus surgery.  It was not radical sinus surgery and 
therefore it does not meet the criterion of a 50 percent 
rating for sinusitis.  The veteran does not have 
osteomyelitis.  He does not meet the radical surgery 
criterion for a 50 percent rating.

The veteran had minimal crusting of the middle inferior 
meatus in November 2002, one month post-operatively.  On 
December 2002 primary care clinic examination, the oropharynx 
was clear.

On VA general medical examination in May 2003, the veteran 
was noted to use Flonase and Benadryl for chronic 
rhinosinusitis.  The veteran reported daily nasal stuffiness 
with post-nasal drainage and hoarseness.  He reported he had 
not had a sinus headache for five or six years and he had not 
required antibiotics for sinus infection.  Physical 
examination found the sinuses nontender, about a 10 percent 
obstruction of each nasal passage, and erythematous nasal 
mucosa.  The diagnosis was chronic rhinosinusitis, status 
post several surgeries.

In June 2003, the veteran was seen in the VA ENT clinic with 
complaints of sinus infection for the past five or six days.  
Examination was positive for purulent drainage in the 
posterior oropharynx, diagnosed as sinus infection, 
improving; will not prescribe antibiotic.

On VA primary care visit in April 2004, the veteran 
complained of "sinus infection," [thus in progress note], 
with examination revealing yellow/green mucous in the nares.  
There was no diagnosis stated.  Antibiotics were not 
prescribed.

On VA examination in July 2004, the veteran reported sinus 
surgeries in 1985 and 2003.  He reported one sinus infection 
in the past two years for which he was prescribed 
antibiotics.  Physical examination found clearly patent nasal 
airways and the sinuses transilluminated easily.  CT scan 
showed mild chronic sinusitis in the ethmoids and left 
maxillary sinus, with a large mucosal retention cyst, left 
maxillary sinus.  The diagnoses were episodes of maxillary 
sinuses, status post surgical intervention x 2 and ethmoid 
sinus disease.

Subsequent outpatient records to January 2005 are silent for 
active sinusitis.  A January 2005 list of active 
prescriptions does not include any antibiotic.

The veteran testified in August 2005 that he still has sinus 
symptoms, and he finished a course of antibiotics 10 days 
prior to the hearing.  He reported infections three to four 
times a year.

The veteran's testimony is contradicted by the outpatient 
records and his statements to VA examiners, both of which 
show fewer than three infections a year.  Nothing in the 
evidence of record shows three or more incapacitating 
episodes a year requiring prolonged antibiotic treatment.  
Even taking as accurate the veteran's testimony of recent 
completion of antibiotic treatment, and that the antibiotic 
was for sinus infection, the clear preponderance of the 
evidence is against finding the veteran meets any of the 
criteria for a rating greater than 10 percent.  The number of 
examinations finding no purulence precludes finding constant 
sinusitis with the attendant symptoms, even if, arguendo, 
both of the recorded surgeries were sinus surgeries.  The 
evidence also precludes finding the veteran had three or more 
incapacitating episodes requiring prolonged antibiotics in 
any year, or more than six nonincapacitating episodes with 
the attendant symptoms in the rating criteria.

The preponderance of the evidence is against the claim.  
There is no equipoise in the evidence to which the benefit of 
the doubt can apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for obstructive sleep apnea 
is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, as secondary to service-connected disabilities, is 
denied.

Entitlement to an increased rating for sinusitis with 
intermittent sinus headaches, currently rated 10 percent 
disabling, is denied.


REMAND

The August 2003 rating decision on appeal shows adjudication 
of entitlement to service connection for 
adjustment/depressive disorder on both direct and secondary 
bases.  

A February 1993 rating decision denied service connection for 
a nervous disorder, then claimed as stress and memory loss.  
VA notified the veteran by letter of March 1993 of the denial 
of service connection for a nervous condition.  The veteran 
did not appeal.  Adjudication of direct service connection 
for an acquired psychiatric disorder is now subject to the 
rules governing reopening previously denied claims.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

VA has not afforded the veteran the notice of the information 
and evidence necessary to reopen the claim that VA is 
required to provide prior to adjudicating whether to reopen a 
finally denied claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

VA obtained a compensation examination of the veteran's feet 
in July 2004.  The examiner neglected to provide the nexus 
opinion the RO had requested.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  An addendum report will cure the omission. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to reopen a finally 
denied claim for direct service connection 
for an acquired psychiatric disorder.  
Identify the basis for the prior denial 
and the type of evidence necessary to 
overcome the previous deficiency in the 
evidence.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  Return the claims file to the VA 
physician who performed the July 2004 
examination of the veteran's feet, or to 
another qualified physician if the July 
2004 examiner is unavailable.  The 
examiner is to review the claims file, 
including the service medical records.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that the veteran's current bilateral pes 
planus or degenerative joint disease shown 
in the July 2004 compensation examination 
x-ray study had its onset during active 
service or was present during the year 
following separation from service in May 
1992, or is related to any in-service 
disease or injury, including the right 
foot complaints and findings noted in 
November 1965 or the left foot complaints 
and findings noted in January 1966.

3.  Readjudicate the petition to reopen a 
claim for service connection for an 
acquired psychiatric disorder and the 
claim of entitlement to service connection 
for bilateral pes planus with degenerative 
joint disease of the feet.  If either 
claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


